Mellen C. J.
delivered the opinion of the Court.
It is enacted in the second section of the act of 1821, ch. 122, “ That any person of the age of twenty-one years, who “ shall hereafter reside in any town within this State, for the “ space of five years together, and shall not during that term “ receive, directly or indirectly, any supplies or support as a *99“ pauper from any town, shall thereby gain a settlement in such “ town.” The only question in the cause is, whether the pauper, during the five years of her residence in Standish, next after her removal from Windham, into that town, did directly or indirectly receive any supplies or support as a pauper from any town. From the facts reported we are clearly of opinion that she did not. The payment of the five dollars by Windham, was prior to the commencement of the abovementioned term of five years ; and while the pauper resided in Windham; and the sum so paid was repaid, and the obligation given by her sons, before her removal to Standish. How can the protection from expense, enjoyed by Windham, in consequence of the abovementioned bond or contract of indemnity, according to the legitimate use of language, be considered as expense indirectly incurred by that town. Suppose the sons had maintained their mother ever since her removal into Standish, from a sense of filial obligation and filial affection only : could- Windham in that case be deemed to have indirectly furnished her supplies as a pauper ? Surely not. Is the case altered by thccircumslancc of the written obligation, which imposed a superadded duty ? Suppose the pauper were now by some means to become possessed of a handsome property, could the town of Windham maintain an action against her, in virtue of the 19th section of said act, and recover the amount of the expenses incurred in hef?support by her sons, pursuant to their contract with the town ? Surely the question is too plain for further examination. The case of Watson v. Cambridge has little resemblance to the present case. It only decides that a bond by one man given to another to indemnify the obligee, who was chargeable with the support of a pauper, did not operate to discharge the town of her last settlement from the obligation to maintain such pauper. The case of East-Sudbury v. Waltham seems to have no bearing on the case before us. In Wiscasset v. Waldoborough, this Court decided that a bond given to the town of Waldoborough to support the pauper could in no view be considered as supplies furnished by the town. We think the instruction of the [Judge was correct and of course there must be

Judgment on the verdict.